Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal
In view of the Appeal Brief filed on 1/31/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        

Claims 2, 4, 6, 10, 13, and 15-23 have been cancelled.
Claims 1, 3, 5, 7-9, 11, 12, 14, and 24-26 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (US Patent 9,719,813) in view of Gibson et al (US Patent Application Publication 2010/0170794).

As to Claim 1, Landis discloses a gas sensor module comprising:
a body (122,124) having a latching feature (174; Col 7, Lines 25-33) configured to couple the body to a housing device (120);
a gas sensor (Col 6, Lines 23-29: ”sensing element (not shown)” mounted within body (122,124) of sensor (112); Col. 4, Line 21-24) mounted within the body and configured to provide an electrical indication related to a gas (Col 5, Lines 26-41 and Col 6, Lines 20-25, 50-54);
a protrusion (158/190; Fig 6) extending radially from an outside diameter of the body (@160);
a pin (164,204; Fig 6) configured to establish an electrical connection between a header of the housing device and the gas sensor (Col 6, Line 44-Col 7, Line 3);
wherein the body is configured to be tool-lessly inserted into the housing device (e.g., “snap-fit, a latch…or the like”: Col. 5, Line 57-66).
However, Landis does not disclose a pin guide on the gas sensor module.  Instead, Landis teaches the pin guide (206) being located on the housing to which the module is connected.  Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). To this point, Gibson is evidence of such reversal in that Gibson et al disclose a similar sensor connection wherein a gas sensor module (14) comprises pin guides (80) to receive pins (54) located within the connected housing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Landis to have the pin guides located on the gas module and the pins within the housing as taught by Gibson et al as this is merely a reversal of components producing expected and predictable results.  

As to Claim 3, Landis discloses the gas sensor module of claim 1, wherein the protrusion is configured to align with a corresponding alignment portion (186) of the housing device.

As to Claim 5, Landis discloses the gas sensor module of claim 3, wherein the protrusion is further configured to be received by the corresponding alignment portion of the housing device (Col 8, Line 66-Col 9, Line 7).

As to Claim 7, Landis discloses the gas sensor module significantly as claimed including that the apparatus as disclosed is to be hermetically sealed, but does not disclose wherein the gas sensor module further comprises a sealing mechanism disposed about the body and configured to create a seal between the gas sensor module and the housing device.
Gibson et al teach a similar gas sensor module (Fig 1) having a sealing mechanism (88) disposed about a body (70) to thermally and resiliently seal the connection between the components of the gas sensor apparatus (Par. 0019 and 42) as shown in Figure 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gas sensor module of Landis to .


Claim 8-9, 11, 12, 14, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Landis in view of Gibson et al and Lin (US Patent Application Publication 2011/0287655).

Landis discloses a gas sensor system comprising:
a housing device (120) comprising:
a housing alignment portion (186);
a header (156); and 
a gas sensor module comprising:
a body (122,124) having a latching feature configured to couple the body to the latching point of the housing device:
a gas sensor (Col 6, Lines 23-29: ”sensing element (not shown)” mounted within body (122,124) of sensor (112); Col. 4, Line 21-24) mounted within the body and configured to provide an electrical indication related to a gas (Col 5, Lines 26-41 and Col 6, Lines 20-25, 50-54);
a gas sensor alignment feature (158/190) extending from the body (@160) and being configured to engage the housing alignment portion (186; Col 8, Line 66-Col 9, Line 7);
a pin (164,204) configured to connect to the header;
wherein the gas sensor module is configured to be tool-lessly inserted into the housing device (e.g., “snap-fit, a latch…or the like”: Col. 5, Line 57-66).



Lin teaches a similar electrical connection having a male (90/93) and female member (92/93) that are secured to one another (Fig 2) via a pair of latching points each comprising an extended section (brackets) configured to interact with a pair of diametrically opposed latching features (241) each comprising an inclined latch portion of the latching feature with a tab extending away from the inclined latch portion (Figs 3a-3c) to provide a visual indication of connection and such that the latching feature is configured to disconnect from the latching point, upon application of a compression force in order to positively and releasably secure the members together.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembling feature of Landis to including the latching structures as taught by Lin order to positively and releasably secure the members together while providing a visual indication of the positive connection.

Further, Landis does not disclose a pin guide on the gas sensor module and a pin on the housing member.  Instead, Landis teaches the pin guide (206) being located on the housing to which the module is connected.  Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). To this point, Gibson is evidence of such reversal in that Gibson et al disclose a similar sensor 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/18/2022